Name: Council Decision 2011/169/CFSP of 21Ã March 2011 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: international affairs;  civil law;  rights and freedoms;  Africa;  defence;  international trade;  criminal law
 Date Published: 2011-03-22

 22.3.2011 EN Official Journal of the European Union L 76/59 COUNCIL DECISION 2011/169/CFSP of 21 March 2011 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 October 2009, the Council adopted Common Position 2009/788/CFSP concerning restrictive measures against the Republic of Guinea (1), in response to the violent crackdown by security forces on political demonstrators in Conakry on 28 September 2009. (2) On 25 October 2010, the Council adopted Decision 2010/638/CFSP (2) renewing the restrictive measures until 27 October 2011 and repealing Common Position 2009/788/CFSP. (3) Decision 2010/638/CFSP should be amended in light of the political situation and of the Report of the International Commission of Inquiry mandated to establish the facts and circumstances of the events of 28 September 2009 in Guinea, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/638/CFSP is hereby amended as follows: (1) Article 3(1) is replaced by the following: 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea, and of the persons associated with them, as listed in the Annex.; (2) Article 4(1) is replaced by the following: 1. All funds and economic resources belonging to, owned, held or controlled by the persons identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea, and natural or legal persons, entities or bodies associated with them, as listed in the Annex, shall be frozen.; (3) the Annex to Decision 2010/638/CFSP shall be replaced by the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 March 2011. For the Council The President C. ASHTON (1) OJ L 281, 28.10.2009, p. 7. (2) OJ L 280, 26.10.2010, p. 10. ANNEX ANNEX List of persons referred to in Articles 3 and 4 Name (and possible aliases) Identifying information (date and place of birth (d.o.b. and p.o.b.), passport (Pass.)/ID card number, etc.) Reasons 1. Captain Moussa Dadis CAMARA d.o.b: 01.01.64 or 29.12.68 Pass: R0001318 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 2. Commandant Moussa TiÃ ©gboro CAMARA d.o.b: 01.01.68 Pass: 7190 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 3. Colonel Dr. Abdoulaye ChÃ ©rif DIABY d.o.b: 26.02.57 Pass: 13683 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 4. Lieutenant Aboubacar ChÃ ©rif (alias Toumba) DIAKITÃ  Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 5. Lieutenant Jean-Claude PIVI (alias Coplan) d.o.b: 01.01.60 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea.